Citation Nr: 0319879	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  96-18 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by hair loss, claimed as undiagnosed illness.

2.  Entitlement to service connection for disability 
manifested by skin loss and bumps on the head, claimed as 
undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by breathing problems, claimed as undiagnosed 
illness.

4.  Entitlement to service connection for disability 
manifested by aching joints, claimed as undiagnosed illness.

5.  Entitlement to service connection for disability 
manifested by chest tightness, claimed as undiagnosed 
illness.

6.  Entitlement to service connection for disability 
manifested by left-sided rib pain, claimed as undiagnosed 
illness.

7.  Entitlement to service connection for disability 
manifested by fatigue, claimed as undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to March 
1993.  He served in the Southwest Asia theater of operations 
during the Persian Gulf War from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals on 
appeal from a February 1995 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, the RO denied claims for 
entitlement to service connection for hair loss, skin loss, 
breathing problems, aching joints, fatigue, chest tightness 
and left rib cage pain.  In October 1999, the veteran 
appeared and testified at a Travel Board hearing.  The Board 
remanded the claim to the RO in January 2000.  Subsequently, 
the Veteran's Law Judge who presided over the October 1999 
hearing left her employ with the Board.  


By letter dated June 6, 2003, the veteran was advised of this 
development and offered the opportunity of a new hearing 
before a Veterans Law Judge who will be responsible for 
making a final determination in this case.  To date, the 
veteran has not requested a new hearing.

The Board notes that the veteran has not submitted 
substantive appeals with regard to the issues of entitlement 
to service connection for impotence, weight loss, headaches, 
an adjustment disorder, an acquired psychiatric disorder, 
post-traumatic stress disorder (PTSD), hypertension and 
sinusitis.  These issues were remanded to the RO in January 
2000 for issuance of a Statement of the Case (SOC) in order 
to afford the veteran the opportunity to perfect his appeal, 
if he so desired.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board, therefore, has no jurisdiction to 
consider these claims at this time.  38 U.S.C.A. § 7105(a) 
(West 2002).

The Board further notes that the claims for service 
connection for disability involving skin loss and bumps on 
the head, breathing problems, aching joints, fatigue, chest 
tightness and left rib cage pain will be addressed in the 
remand following this decision.


FINDING OF FACT

The veteran's alopecia areata was first manifested in 
service.


CONCLUSION OF LAW

Alopecia areata was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for a hair loss disorder which he attributes to 
undiagnosed illness incurred during his service in the 
Persian Gulf War.  His service medical records only reflect a 
December 1989 entry of thinning of hair density at the vertex 
diagnosed as early male pattern baldness.  VA examination in 
April 1998 indicated that this receding frontal hairline is 
hereditary in nature and, thus, not subject to service 
connection.  See 38 C.F.R. §§ 3.303(c), 4.9 (2002); Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  

However, the veteran describes a disorder manifested by 
recurrent hair loss patches with regrowth on his scalp and 
beard.  In support of his claim, he has produced an in-
service photograph which demonstrates a patch of hair loss on 
the left occipital side of his head which, by VA examination 
in April 1998, was no longer present.  He has also produced 
clinical records from Felicity Warren, M.D., indicating the 
presence of alopecia areata on his beard in March 2000.  
Alopecia areata is a microscopically inflammatory, usually 
reversible, patchy loss of hair, occurring in sharply defined 
areas and usually involving the beard or scalp.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 52 (27th ed. 1988) 
(hereinafter DORLAND'S).

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1110 (West 
2002).  The claimant bears the burden to present and support 
a claim of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  



VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

In this case, the veteran describes a hair loss disorder 
manifested by recurrences of hair loss and regrowth on his 
scalp and beard since service.  The Board deems the veteran 
as competent to describe a disorder capable of lay 
observation.  38 C.F.R. § 3.159(a)(2) (2002).  See generally 
Arms v. West, 12 Vet. App. 188, 198 (1999).  His allegations 
are supported by photographic evidence from service as well 
as post-service medical evidence confirming the presence of a 
recurrent, and reversible, patchy hair loss disorder 
diagnosed as alopecia areata.  From this evidence, the Board 
exercises the reasonable doubt rule in favor of the veteran 
by concluding that the photographic evidence produced by the 
veteran demonstrates that he first manifested alopecia areata 
in service.  38 U.S.C.A. § 5107(b) (West 2002).  The Board, 
therefore, grants a claim for service connection for alopecia 
areata (claimed as hair loss).

ORDER

Service connection for alopecia areata is granted.


REMAND

The veteran contends that he is entitled to service 
connection for disability involving skin loss and bumps on 
the head, breathing problems, aching joints, fatigue, chest 
tightness and left rib cage pain due to undiagnosed illness.  
His January 1988 enlistment examination for the Army reserves 
noted his pre-service history of allergies to pollen and 
treatment for hepatitis B.  The hepatitis B diagnosis was 
based upon the veteran's report of being treated for such 
disease by "Dr. Thompson" in June 1987, and the examiners 
review of an Army National Guard (ARNG) report that is not of 
record.

The veteran's service medical records reflect his treatment 
for left flank pain, assessed as probable costochondritis, in 
April 1989 and February 1991.  Costochondritis is an 
inflammation of the rib and its cartilage.  DORLAND'S at 325, 
389.  In February 1991, the veteran himself thought his 
symptoms were similar in nature to when he was treated for 
hepatitis B.  There are also records of treatment for sinus 
problems diagnosed as pharyngitis and upper respiratory 
infections (URI), left knee strain of two months duration, 
pseudofolliculitis barbae and a skin rash of the groin.  He 
holds post-service diagnoses of allergic rhinitis, 
dermatitis, folliculitis, pseudofolliculitis barbae, 
nonspecific macular dermatitis of the upper arms, bilateral 
knee arthralgia, keratosis pilaris, and tinea cruris.

The Board is of the opinion that further development of the 
claims is necessary prior to any further adjudication.  The 
RO must obtain any records which may be available with the 
ARNG as noted on the January 1988 reserve enlistment 
examination.  38 U.S.C.A. § 5103A(c)(1) (West 2002).  The 
Board also finds as relevant records of the veteran's pre-
service treatment for allergies and hepatitis B.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  Additionally, the veteran's VA 
clinical records reflect that he has been involved in 2 
separate motor vehicle accidents (MVA's) with injuries to the 
neck, lower back, abdomen and left knee and is pursuing 
compensation for injuries incurred as a result of a December 
1998 accident.  The RO should attempt to obtain all medical 
records relative to the veteran's motor vehicle accidents.

The Board is of the opinion that the veteran should be 
afforded appropriate VA examinations, based on review of the 
claims folder, to determine the nature and etiology of his 
claimed disabilities which include consideration of his 
allegation that such disabilities were caused by his exposure 
to environmental hazards while serving in the Southwest Asia 
theater of operations during the Persian Gulf War.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request him to identify his pre-service 
providers of treatment for allergies and 
hepatitis B, to include "Dr. Thompson."  
The RO should also request the veteran to 
identify all VA and non-VA providers of 
treatment for his claimed disabilities since 
December 2002, to include those providers of 
treatment for injury related to his motor 
vehicle accidents.

2.  The RO should take all necessary steps 
to obtain any available medical records and 
examination reports from the Georgia ARNG.  
If such records no longer exist, the RO 
should obtain a statement from the current 
custodian of records to that effect.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).

4.  Upon completion of the above-mentioned 
development, the veteran should be afforded 
the following examinations:

a) The veteran should be scheduled 
for respiratory examination in order 
to determine the nature and etiology 
of his respiratory complaints.  The 
examiner should be provided the 
claims folder and a copy of this 
remand prior to examination.  The 
examiner should be requested to 
provide opinion on the following 
questions:  1) What is the diagnosis, 
or diagnoses, of current respiratory 
disability; (2) Which of the 
diagnoses (if any) clearly and 
unmistakably existed prior to 
entrance into service; (3) Is it at 
least as likely as not that any 
currently diagnosed respiratory 
disability was incurred or underwent 
a permanent increase in severity in 
service, or alternatively, is the 
result of exposure to environmental 
hazards during his Persian Gulf War 
service?  In so doing, the examiner 
should review the history of 
allergies noted on the veteran's 
January 1988 reserve enlistment 
examination and the in-service clinic 
treatment for sinus complaints.  The 
examiner must provide a rationale for 
the opinions expressed.

b) The veteran should be provided VA 
skin examination in order to 
determine the nature and etiology all 
skin disorder(s) present.  The 
examiner should be provided the 
claims folder and a copy of this 
remand prior to examination.  The 
examiner should be requested to 
identify all current diagnoses of 
skin disability, and provide opinion 
as to whether it is at least as 
likely as not that any currently 
diagnosed skin disability was first 
manifested in service and/or caused 
by the veteran's exposure to 
environmental hazards during his 
Persian Gulf War service?  In so 
doing, the examiner should review the 
in-service and post-service treatment 
records for various skin disorders.  
The examiner must provide a rationale 
for the opinions expressed.

c) The veteran should be afforded VA 
general examination in order to 
determine the nature and etiology of 
his complaints of fatigue, chest 
tightness and left rib cage pain.  
The examiner should be provided the 
claims folder and a copy of this 
remand prior to examination.  The 
examiner should provide opinion as to 
whether there is any objective 
evidence of disability involving the 
veteran's complaint of fatigue, chest 
tightness and left rib cage pain?  If 
so, the examiner should provide 
opinion as to whether such symptoms 
are due to a known clinical diagnosis 
and whether such disability was 
incurred in or aggravated by active 
service?  In so doing, the examiner 
should review the medical records 
pertaining to the veteran's pre-
service treatment for hepatitis B and 
his in-service treatment for 
costochondritis.  The examiner must 
provide a rationale for the opinions 
expressed.

d) The veteran should also be 
afforded VA orthopedic examination in 
order to determine the nature and 
etiology of his joint complaints.  
The examiner should be provided the 
claims folder and a copy of this 
remand prior to examination.  The 
examiner should provide opinion as to 
whether there is any objective 
evidence of disability involving the 
veteran's joints?  If so, the 
examiner should provide opinion as to 
whether such symptoms are due to a 
known clinical diagnosis and whether 
such disability was incurred in or 
aggravated by active service?  The 
examiner must provide a rationale for 
the opinions expressed.

5.  Thereafter, the RO should readjudicate 
the claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) with an appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



